In a proceeding under article 78 of the Civil Practice Act, order directing that the New York City temporary city housing rent commission issue a certificate of eviction to respondent reversed on the law, without costs, and the petition dismissed, without costs. The respondent occupies a five-room apartment, which includes three bedrooms, with his wife, three sons, and a nine-year-old daughter. Two of the boys suffer from chronic ailments; and under the present arrangements one of the boys occupies a bedroom with the nine-year-old girl. The evidence establishes the existence of considerable inconvenience in the distribution of bedroom space; but there is support for the finding of no immediate compelling necessity for eviction of the tenant in the third floor apartment. Carswell, Acting P. J., Johnston, Adel and Sneed, JJ., concur; Wenzel, J., dissents and votes to affirm the order.